 IIn the Matter of ELECTRIC BOAT COMPANYandSHIPBUILDERS &MARINEENGINEERS UNION OF GROTON, CONNECTICUT, INC.Case No. R-5,19,44.-Decided June 11,1943Sugarmanand Schneider,byMr. Edward Schneider,of Boston;-,Mass.,and'Stroock &.Stroock & Lavan,byMr. Morton L. Deitch,of New York City, for the Company."Mr. Charles Suisman,of New London, Conn., for the Independent.Grant & Angoff,byMr. Sidney's. Grant,of Boston,Mass., for theCIO.Mr. Glenn L. Moller,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition 'duly filed' by Shipbuilders & Marine EngineersUnion of Groton, Connecticut, Inc., herein called the Independent'alleging that a question affecting commerce had arisen concerningthe representation of employees of Electric Boat Company, Groton,Connecticut, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing, upon due notice beforeRobert E. Greene, Trial Examiner., Said hearing was held at NewLondon, Connecticut, on April 21, 1943.1The Company, the Inde-pendent, and Industrial Union of Marine & Shipbuilding Workersof America (C. I. 0.), Local #6,' herein called the CIO, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to int'roduce' evi-dence bearing on the issues: The Trial Examiner's rulings made atthe hearing are free from prejudicial error and, are hereby affirmed.On May 12 and 13, 1943, the parties filed briefs which the Board hasconsidered.'Upon the entire record in the case, the Board make the following :iThe hearing was originallyset for April 16, 1943 TJpon motion by the CIO to Post-,pono the hearing,the hearingwas resetfor April 21,1943, and all parties were notifiedthereof.50 N. L. R.B., No. 69.4384 ELECTRIC BOAT COMPANYFINDINGS OF FACT1.THEBUSINESS OF THE COMPANY439Electric Boat Company, a New Jersey corporation, operates threeplants, two at Bayonne, New Jersey, and one at Groton, Connecticut.The Groton plant, known as the New London Ship and Engine Works,is the only operation of the Company here involved and is engagedexclusively in the construction of submarines for the United StatesNavy.The Company purchases annually for use at the Groton plant rawmaterials valued at several millions of dollars, over 50 ' percent ofwhich is shipped to, said plant from points outside the State of Con-necticut.The Company's entire output of submarines is delivered tothe United StatesNavyat a submarine base at Groton, Connecticut.The Company does not contest the jurisdiction of the Board in thisproceeding.We find that the Company is engaged in commerce' withinthe meaning of the National Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDShipbuildersR MarineEngineers Union of Groton,Connecticut,Inc., - is an unaffiliated labor organization admitting to membershipemployees,of the Company.Industrial Union of Marine & Shipbuilding Workers of America,Local,#6, affiliated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of theCompany.'III.THEQUESTION CONCERNING REPRESENTATIONThe parties stipulated that the unions have each written to theCompany, requesting recognition as the exclusive bargaining repre-sentative of employees of the Company and that the Company hasrefused to grant recognition to either union until it is certified by theBoard, in an appropriate unit. ',The Independent, to substantiate its claim that it represents a sub-stantial number of employees in the unit which it alleges to be appro-priate, introduced in evidence a copy of its contract with the Company,dated July 26, 1941, whereby the Company recognized it as the exclu-sive bargaining representative of the employees involved in this pro-ceeding.This contract expires on June 23, 1943.A statement of the Regional Director, introduced intoevidence atthe hearing, indicates that the CIO also representsa substantial num-ber of employees in the unit hereinafter found appropriate.22 The RegionalDirectorrepottedthat the CIO submitted approximately2,100 cards.Asample check of 200 of these cards revealedthat 123 or 61 percentbore the apparentlygenuine signatures of persons whose names appearedon the Company's pay roll of April 5,1943.There are approximately 10,000 employees in the appropriate unit. 440DECISIONS OF NA-TEONAL LABOR RELATLONS! BOARD,We findthat a questionaffectingcommercehas -arisen concerningthe representation of employeesof the Company,-within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNIT;stockroom employees, watchmen, inspectors and clerical employees,excluding executives, supervisory employees, foremen; assistant fore-men, leaders, draftsmen, and pattern makers, at the Company's New'London Ship and Engine Works, constitute an appropriate bargainingunit.8The Company agrees in general with the position of the Inde-pendent.The CIO contends that there should be three separate units,namely, employees of the North Yard area, the South Yard area, andthe Victory Yard area, and that the. Vanadium plant, a foundry, lo-cated about, 11/2 miles from the North Yard, which the Companyoperates as a part of its shipyard operations, should be excluded fromall the. units.Further disagreeing with the Independent, the CIOcontends that clerical employees, watchmen and inspectors should' beexcluded from the unit.In July 1941 a consent election was -held in which both unions par-ticipated.That election was held in a' unit consisting of all theCompany's production and maintenance employees, regardless of thegeographic location of their work, including watchmen and inspectors.The Independent won the election and was thereafter recognized bythe Company as -the exclusive bargaining representative of the pro-duction and maintenance employees.At the time of the aforesaidconsent election, there was pending before the Board a separate peti-tion filed by the Independent, seeking an election in a unit consistingof all clerical employees employed by the Company, excluding drafts-men and supervisory employees.' The CIO stated 'then, as it does'in.the instant proceeding, that it had no interest in any clerical em-ployees.The Company and the Independent agreed that a checkshould be made of membership cards against the Company's clericalpay roll.Pursuant to this agreement, the card-check was made andresulted in the Company recognizing the Independent as the,exclusivebargaining representative of the clerical employees.The Companyand the Independent thereupon bargained collectively with the resultthat a contract was negotiated which covered the employees in bothunits.The Company and the Independent have ever since dealt onthe basis of a single bargaining unit.The Company's New London Ship and Engine Works is engaged-The Independent filed a separate petition at the same time it filed the original petitionin the instant case, seeking an election in a separate unit of clerical employees.At thehearing, the Independent asked leave to amend its petition in the instant proceeding toinclude clerical employees.This request was granted. ELECTRIC BOAT' COMPANY441exclusively in the construction of 'submarines.Geographically, itextends over an elongated area fronting on the Thames River. , For,convenience, the northern portion of the plant is called the North Yard.The southern part of the North Yard is frequently referred to as theMain Yard. The area immediately south of the North Yard is re-ferred to as the South Yard.None of the aforesaid areas is clearlydivided or marked in any way. Some distance further south is thearea referred to as the Victory Yard, connected with the South Yardby a strip of land, fronting on the river, which is owned by the Com-pany and used by it to store bulky materials.The yards are con-nected by' railroad tracks which run over the connecting strip ofcompany land.Although the Victory Yard is a recent expansion, itis significant to note that the South Yard .area was in operation atthe time of the aforementioned 1941 consent election in which theCIO participated.At that time the CIO made no contention thatthe South Yard and North Yard should constitute separate units.The Vanadium plant is operated as a part of the Foundry Depart-ment and is supervised by the foreman of that department.The com-pany pay-roll records do not reveal which foundry employees workat the Vanadium plant-and which of them work :in the main foundryat the shipyard.Most of the Vanadium plant employees were sentto that plant from the main foundry.The entire area is operated as a single, highly integrated produc-tion unit.None of the geographic areas which the CIO seeks toestablish as a separate unit is capable of operating independently ofthe others.In each, parts are prepared for use throughout the en-tire plant.The Company's administrative organization is based uponthe assumption that the entire plant is a single production unit. Thus,all outside machinists are in one department, under one superintendentor foreman, regardless of whether they are working in the VictoryYard or the North or South Yard.Employees are continually shiftedback and forth throughout the entire plant.The Company has onepay roll for the entire plant, and cannot determine by its pay rollin what part of the plant an employee works.We find that the entire plant of the Company, consisting of theNorth Yard, South Yard, Victory Yard, connecting property, andthe Vanadium foundry constitutes a single unit.The CIO contends that clerical employees should be excluded fromthe appropriate unit. In view of the previous bargaining history,it is clear that clerical employees can appropriately either be includedin the production and maintenance unit or set apart in a separatebargaining unit.Before determining this issue, we shall ascertainthe desires of the employees in both categories, to discover whetheror not majorities in both wish to be represented by the same union. 442DBOISTONSi oir, NATIONAL LABOR RELATIONS BOARDOur decision as to the appropriate unit or units will depend, in part,upon the outcome of the elections hereinafter directed.There is a general category of employees, carried on the clerical payioll, whose proper classification, as between clerical or production andmaintenance, is in dispute.Employees in several of the clerical classi-fications do manual labor, and' others, though they do no manualwork, are attached to production departments and work in the pro-duction area, rather than in the office.The Independent wishes toinclude these employees in the production and maintenance unit ifthe Board rejects its plea for a single unit of production, main-tenance and clerical employees:The CIO conceded at the hearingthat "such clerical employees who are connected with or in buildingsin the yard as distinctive from administrative office employees," otherthan timekeepers and material 'expediters, might appropriately -heincluded in the production and maintenance unit.The Company ex-pressed no oppostion to the inclusion of the employees,in question in'the production and maintenance unit.We find that all clerical employees who do manual work or whowork in the production areas of the plant as distinguished from theadministrative offices should vote with the production and, main-tenance employees.4Watchmen were included in the production and maintenance unit inthe consent election of 1941.The Independent would' include themin the production and maintenance unit, while the CIO would ex-clude them.At the present time the outside watchmen are armed,uniformed, and sworn in as auxiliaries of the Coast Guard.Theinside watchmen occupy essentially the same position as they did in1941, and we shall permit them to vote with the employees in the,production and maintenance group.As is our usual ,practice, weshall exclude the outside watchmen from the production and main-tenance unit and place them in a separate unit.5'The Company and. Independent would, include inspectors in the -production and maintenance unit while the CIO would exclude them.As previously indicated, inspectors were included in the unit in the1941 election.The CIO did not object to their inclusion at thattime.Inspectors have no supervisory authority and their decisionscan directly affect the earnings of production employees only in thoseinstances where there are incentive or bonus payment programs in* Among the classifications of employees discussed in the testimony, who fall withinthe disputed group, are the following; Bill of Material & Requisition Clerks, Blue-printClerks, Department Clerks, Material or Transfer Clerks, Material 'Receiving and Distribu-tion Clerks, Material Expediters, Storehouse Clerks, Tool Crib Clerks, Weight Clerks, Mes-sengers, Plant Expediters and Progressmen, Blue-print and Tracing Reproduction Operators,Department Office Clerks, Transportation Office Clerks, Photographic & Reproduction As-sistants, Dispatchers,-and Time Clerks.Matter ()f Julius Peterson,46 N. L.R: B 828. '- ELECTRIC BOAT COMPANY443operation.Inn most instances, before an inspector rejects an item, heconsults a government inspector, whose decision is accepted.We donot believe that there is sufficient basis for excluding these` inspectors-from the unit, and we shall include them.The parties are agreed that the members of the trial crew shouldbe included in the production and maintenance unit, and we so find.'We find that the armed and uniformed outside watchmen of theCompany at its New London Ship & Engine Works, excluding super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of 'theAct.We shall direct that the question concerning representation'affecting such employees which has arisen be resolved by an electionby secret ballot among such employees who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National' Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor-Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for 'the -purposes of collective bargaining with Electric BoatCompany, Groton, Connecticut, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director- for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among:-1.All production, maintenance and stockroom employees of theCompany at its New London Ship and Engine Works, including allclerical employees who'do manual work or who work in the productionareas of the plant as distinguished from the administrative offices,inside watchmen, inspectors, and the trial crew, but excluding fore-nmen, assistant foremen, leaders; all supervisory officials above the rankof foremen, draftsmen, pattern makers, outside watchmen, and officeclerical employees, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe- armed forces of the United States who present themselves in 444DECSSQONS OF IVATJIONAL' TJJ BORt RELATIIONT IS BOARDperson at the polls, but excluding those employees who have since quitor been discharged for cause, to determine whether -they desire to berepresented, by Shipbuilders & Marine, Engineers Union of Groton,Connecticut, Inc., or by Industrial Union of Marine- & ShipbuildingWorkers of America; Local $k6, affiliated with the Congress of Indus-trialOrganizations, for the purposes of collective bargaining, or byneither;2.All clerical employees of the Company at its New London Shipand Engine Works, but excluding all clerical employees who do man-ual work or who work in the production areas of the plant as dis-tinguished from the administrative offices, and supervisory employ-ees,who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Shipbuilders & Marine Engineers Union-of Groton,.Connecticut, Inc., for the purposes of collective'bargaining;3.The employees in the outside watchmen's unit found appro-priate in Section IV above, who were employed during the pay-rollperiod immediately preceding th'e' date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill" or on vacation'or temporarily laid off, and including em-ployees in- the armed forces of the United States who present them-selves in person at the-polls, but excluding those employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Shipbuilders, & Marine EngineersUnion of Groton, Connecticut, Inc:, for the purposes of collectivebargaining.-